Exhibit 10.1

 

NOTE PURCHASE AGREEMENT

 

THIS NOTE PURCHASE AGREEMENT (this “Agreement”) is entered into as of October
28, 2016, by and between YA II PN, LTD., a Cayman Islands exempt limited
partnership (the “Investor”), MICRONET ENERTEC TECHNOLOGIES, INC., a corporation
organized and existing under the laws of the State of Nevada (the “Company” or a
“Borrower”), and ENERTEC ELECTRONICS LTD, a corporation organized and existing
under the laws of the State of Israel (“Enertec” or a “Borrower” and
collectively with the Company, the “Borrowers”).

 

WITNESSETH

 

WHEREAS, on June 30, 2016 the parties entered into a note purchase agreement
(the “Original Purchase Agreement”) pursuant to which the Borrowers issued and
sold to the Investor, and the Investor purchased from the Borrowers, a secured
promissory note in an aggregate principal amount of $600,000 (the “Original
Note”);

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Borrowers shall issue and sell to the Investor, and the
Investor shall purchase from the Borrowers, additional secured promissory notes,
each substantially in the form attached hereto as Exhibit A (each a “Note” and
all such Notes collectively along with the Original Note, the “Notes”), in an
aggregate principal amount of up to $500,000, or such other amount as may be
mutually agreed upon by the parties; and

 

WHEREAS, in connection with the Original Note the parties entered in a pledge
agreement and escrow deed on June 30, 2016 (collectively, the “Pledge
Agreements”) pursuant to which Enertec provided a first priority lien and
security interest over certain shares of Micronet Ltd. (“Micronet”) and
deposited such pledged shares into a bank account in Israeli controlled by an
escrow agent appointed by the parties pursuant to an escrow deed dated June 30,
2016 (the “Escrow Deed”);

 

WHEREAS, as of the date hereof, the number of Ordinary Share of Micronet pledged
as collateral security by Enertec is 1,700,000 (the “Micronet Stock” and such
additional shares of Micronet Stock as required from time to time in accordance
with Section 1(f) below, collectively, the “Pledged Shares”); and

 

WHEREAS, as used herein the term “Transaction Documents” shall mean this
Agreement, the Original Purchase Agreement, the Original Note, any Note or Notes
executed by a Borrower, any guarantees by third parties (if applicable), the
Pledge Agreements, and any other agreement entered into in connection with this
Agreement, all as amended or extended from time to time.

 



 

 

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Borrowers and the Investor hereby agree as
follows:

 

1.            PURCHASE AND SALE OF NOTES;

 

(a)         Purchase of Note. The Investor shall purchase, and the Borrowers
shall sell, an aggregate of $500,000 in principal amount of Notes, or such
additional amount as may be agreed upon by the parties in writing, which shall
be purchased for 100% of the face amount of the Notes issued and sold. The
purchase and sale of these Notes will occur in one, or more tranches, each
tranche which shall take place on the dates set forth herein or on such other
date or dates as may be agreed upon by the parties (each a “Closing” and the
date of each Closing shall be referred to as a “Closing Date”), subject to the
satisfaction of all the conditions precedent set forth below. At the first
Closing the Investor shall purchase, and the Borrowers shall sell, an aggregate
of $500,000 in principal amount of Notes, which shall be purchased for 100% of
the face amount of the Notes issued and sold. The purchase and sale of the first
tranche of Notes will take place as soon as possible after the first date that
all the conditions precedent to the Closing set forth in Section 1(e) hereof
have been satisfied (or such other date as may be agreed upon by the parties).

 

(b)         Form of Payment. Subject to the satisfaction of the terms and
conditions of this Agreement, on each Closing Date (i) the Investor shall
deliver to the Borrowers as set forth herein the principal amount of the Notes
to be issued and sold to the Investor on such Closing, and (ii) the Borrowers
shall deliver to the Investor, the Notes duly executed on behalf of the
Borrowers in the principal amount so purchased.

 

(c)         Warrants. In connection with the first Closing the Company shall
grant to the Investor a warrant in the form of Exhibit B attached hereto to
purchase 66,000 shares of common stock of the Company at an exercise price of
$3.00 per share and a term of 5 years.

 

(d)         Fees. On each Closing Date, the Borrowers shall pay to YA Global II
SPV LLC (as designee of the Investor) a commitment fee in the amount equal to 5%
of the principal amount of the Notes purchase at such Closing.

 

(e)         Conditions Precedent to each Closing. The obligation of the Investor
hereunder to purchase Notes at a Closing is subject to the satisfaction, at or
before each Closing Date, of each of the following conditions, provided that
these conditions are for the Investor’s sole benefit and may be waived by the
Investor at any time in its sole discretion:

 

(i)        There shall not have been any “Material Adverse Effect,” where
“Material Adverse Effect” shall mean any condition, circumstance, or situation
that may result in, or reasonably be expected to result in (1) a material
adverse effect on the legality, validity or enforceability of this Agreement or
the transactions contemplated herein, (2) a material adverse effect on the
results of operations, assets, business or condition (financial or otherwise) of
the Borrowers, taken as a whole, or (3) a material adverse effect on any
Borrowers’ ability to perform in any material respect on a timely basis its
obligations under the Transaction Documents; All except for any change, event,
occurrence, fact, condition, circumstances, development or effect (i) resulting
from general economic conditions, or resulting from conditions or circumstances
generally affecting the industry in which the of the Borrowers operates, (ii)
resulting from or arising as a result of this Agreement, or (iii) arising from
or relating to any change in applicable accounting requirements or principles,
or any change in applicable Laws.

 

(ii)       The representations and warranties contained in Section 3 shall be
true and correct in all material respects on and as of the Closing Date as
though made at the end of such date, and no event of default shall have occurred
and be continuing, or would exist after giving effect to the Closing;

 



2

 

 

(iii)      The Company’s common stock (“Common Stock”) shall be authorized for
quotation or trading on the Nasdaq Capital Market (the “Principal Market”) and
trading in the Common Stock shall not have been suspended for any reason;

 

(iv)      The parties have signed a closing statement with respect to the
Closing in an agreed upon form; and

 

(v)       The Pledge Agreements shall remain in full force and effect and (i)
with respect to the first Closing Enertec shall have granted a first priority
perfected lien and security interest over at least 2,700,000 Pledged Shares and
(ii) with respect to subsequent Closings, Enertec shall have granted a first
priority perfected lien and security interest over at least such number of
shares Pledged Shares with a market value (as determined by the most recently
available closing price of Micronet on the TASE as of the Closing Date) of at
least 200% of the total amount of the obligations owed under all Notes that
remain outstanding, including the Note to be issued at such Closing, unless
otherwise agreed by the parties.

 

(f)          In the event that the Market Value (as defined herein) of the
Pledged Shares is less than (i) 66%, or (ii) in the case Micronet shares are
moved to the maintenance list on the TASE, 78% of the balance of all the Notes
outstanding at any time for five consecutive trading days, then Enertec shall
promptly (but in either case no later than seven trading days) increase the
number of Pledged Shares such that immediately after such increase in Pledged
Shares the Market Value of the Pledged Securities shall be greater than or equal
to 100% of the then balance of all the Notes outstanding, or make a repayment of
a portion of the amount outstanding such that after application of such payment,
the value of the Pledged Shares is at least equal to 100% of the balance of all
the Notes that are outstanding. For purposes hereof, “Market Value” shall be
calculated by multiplying the last closing price of Micronet Stock on the TASE
by the number of Pledged Securities.

 

2.           INVESTOR’S REPRESENTATIONS AND WARRANTIES.

 

Investor hereby represents and warrants to the Company that the following are
true and correct as of the date hereof, and as of the Closing Date:

 

(a)         Organization and Authorization. The Investor is duly organized,
validly existing and in good standing under the laws of the Cayman Islands and
has all requisite power and authority to purchase and hold the Notes. The
decision to invest and the execution and delivery of this Agreement by such
Investor, the performance by such Investor of its obligations hereunder and the
consummation by such Investor of the transactions contemplated hereby have been
duly authorized and requires no other proceedings on the part of the Investor.
The undersigned has the right, power and authority to execute and deliver this
Agreement and all other instruments on behalf of the Investor. This Agreement
has been duly executed and delivered by the Investor and, assuming the execution
and delivery hereof and acceptance thereof by the Company, will constitute the
legal, valid and binding obligations of the Investor, enforceable against the
Investor in accordance with its terms.

 

(b)         Evaluation of Risks. The Investor has such knowledge and experience
in financial, tax and business matters as to be capable of evaluating the merits
and risks of, and bearing the economic risks entailed by, an investment in the
Company and of protecting its interests in connection with this transaction. It
recognizes that its investment in the Company involves a high degree of risk.

 



3

 

 

(c)         Investment Purpose. The Note is purchased by the Investor for its
own account, and for investment purposes. The Investor agrees not to assign or
in any way transfer the Investor’s rights to the Note or any interest therein
and acknowledges that the Company will not recognize any purported assignment or
transfer of the Note except in accordance with applicable Federal and state
securities laws. No other person has or will have a direct or indirect
beneficial interest in the Note. The Investor agrees not to sell, hypothecate or
otherwise transfer the Note unless the Note is registered under Federal and
applicable state securities laws or unless, in the opinion of counsel
satisfactory to the Company, an exemption from such laws is available.

 

(d)         Accredited Investor. The Investor is an “Accredited Investor” as
that term is defined in Rule 501(a)(3) of Regulation D of the Securities Act of
1933 (the “Securities Act”).

 

(e)         Information. The Investor and its advisors (and its counsel), if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and information it deemed material to making an
informed investment decision. The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its management.
Neither such inquiries nor any other due diligence investigations conducted by
such Investor or its advisors, if any, or its representatives shall modify,
amend or affect the Investor’s right to rely on the Company’s representations
and warranties contained in this Agreement. The Investor understands that its
investment involves a high degree of risk. The Investor has sought such
accounting, legal and tax advice, as it has considered necessary to make an
informed investment decision with respect to this transaction.

 

(f)         No General Solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Note offered hereby.

 

(g)         Not an Affiliate. The Investor is not an officer, director or a
person that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with the Company or any
“Affiliate” of the Company (as that term is defined in Rule 405 of the
Securities Act).

 

3.           REPRESENTATIONS AND WARRANTIES OF THE BORROWERS.

 

Each Borrower hereby represents and warrants to the Investor that the following
are true and correct as of the date hereof, and as of the Closing Date:

 

(a)         Organization and Qualification. Each Borrower is duly incorporated,
validly existing and in good standing under the laws of its place of
incorporation and has all requisite corporate power to own its properties and to
carry on its business as now being conducted. Each Borrower is duly qualified as
a foreign corporation to do business and is in good standing in every
jurisdiction in which the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect.

 



4

 

 

(b)         Authorization, Enforcement, Compliance with Other Instruments. (i)
Each Borrower has the requisite corporate power and authority to enter into and
perform this Agreement and any other Transaction Document, and to issue the Note
in accordance with the terms hereof and thereof, (ii) the execution and delivery
of this Agreement and any other Transaction Document by each Borrower and the
consummation by each of the transactions contemplated hereby and thereby, have
been duly authorized by each Borrower’s Board of Directors and no further
consent or authorization is required by any Borrower, (iii) this Agreement, the
Note (when issued) and any related agreements have been duly executed and
delivered by the each Borrower, (iv) this Agreement, the Note (when issued), and
any other Transaction Document, constitute the valid and binding obligations of
each Borrower enforceable against it in accordance with their terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.

 

(c)         No Conflict. The execution, delivery and performance of this
Agreement by each Borrower and the consummation by the Borrowers of the
transactions contemplated hereby will not (i) result in a violation of such
Borrower’s organizational documents or (ii) conflict with or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Borrower or any of its subsidiaries is a party, or result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and the rules and regulations of the
Principal Market) applicable to such Borrower or any of its subsidiaries or by
which any material property or asset of such Borrower or any of its subsidiaries
is bound or affected and which would cause a Material Adverse Effect.

 

(d)         SEC Documents; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934 (the “Exchange Act”) during the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (all of the foregoing filed within the two years preceding the
date hereof as amended after the date hereof and all exhibits included therein
and financial statements and schedules thereto and documents incorporated by
reference therein, being hereinafter referred to as the “SEC Documents”) on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Document prior to the expiration of any such extension
(including pursuant to SEC from 12b-25). The Company has delivered to the
Investor or its representatives, or made available through the SEC’s website at
http://www.sec.gov, true and complete copies of the SEC Documents. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Investor which is not
included in the SEC Documents contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstance under which they are or were made, not
misleading.

 



5

 

 

(e)         No Default. No Borrower is in default in the performance or
observance of any material obligation, agreement, covenant or condition
contained in any indenture, debenture, mortgage, deed of trust or other material
instrument or agreement to which it is a party or by which it or its property is
bound and neither the execution, nor the delivery by such Borrower, nor the
performance by such Borrower of its obligations under this Agreement or any of
the Transaction Documents will conflict with or result in the breach or
violation of any of the terms or provisions of, or constitute a default or
result in the creation or imposition of any lien or charge on any assets or
properties of such Borrower under its organizational documents, any material
indenture, mortgage, deed of trust or other material agreement applicable to
such Borrower or instrument to which such Borrower is a party or by which it is
bound, or any statute, or any decree, judgment, order, rule or regulation of any
court or governmental agency or body having jurisdiction over such Borrower or
its properties, in each case which default, lien or charge is likely to cause a
Material Adverse Effect.

 

(f)           Internal Accounting Controls. Each Borrower maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

(g)         Absence of Litigation. Except as disclosed in the Company’s Form
10-Q for the period ended March 31, 2016 filed on May 16, 2016 in connection
with the Novatel claim, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending against or affecting any Borrower
or the Common Stock, wherein an unfavorable decision, ruling or finding would
have a Material Adverse Effect.

 

(h)         Tax Status. Each Borrower has made or filed all federal and state
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject and (unless and only to the extent that such
Borrower has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of each Borrower know of no basis for any
such claim.

 



6

 

 

(i)           Foreign Corrupt Practices. No Borrower nor any subsidiary, nor to
the knowledge of any Borrower or any subsidiary, any agent or other person
acting on behalf of such Borrower or any subsidiary, has: (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by a
Borrower or any subsidiary (or made by any person acting on its behalf of which
such Borrower is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

 

(j)           Sanctions. No Borrower, nor any subsidiary of any Borrower, nor,
to the Borrower’s knowledge, any director, officer, agent, employee or affiliate
of a Borrower or any subsidiary of a Borrower, is a Person that is, or is owned
or controlled by a Person that is:

 

(a)on the list of Specially Designated Nationals and Blocked Persons maintained
by the U.S. Department of Treasury’s Office of Office of Foreign Asset Control
(“OFAC”) from time to time;

 

(b)the subject of any sanctions administered or enforced by OFAC, the U.S. State
Department, the United Nations Security Council, the European Union, Her
Majesty’s Treasury, or other relevant sanctions authority (collectively,
“Sanctions”);

 

(c)has a place of business in, or is operating, organized, resident or doing
business in a country or territory that is, or whose government is, the subject
of OFAC economic sanction program (including, without limitation, programs
related to Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

(k)          Except with respect to the material terms and conditions of the
transactions contemplated by this Agreement, all of which shall be publicly
disclosed by the Company as soon as possible after the date hereof, each
Borrower covenants and agrees that neither it, nor any other person acting on
its behalf, will provide the Investor or its agents or counsel with any
information that such Borrower believes constitutes material non-public
information, unless prior thereto the Investor shall have entered into a written
agreement with such Borrower regarding the confidentiality and use of such
information. Each Borrower understands and confirms that the Investor shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.

 



7

 

 

4.           INDEMNIFICATION. Each Borrower will indemnify and hold the Investor
and its directors, officers, shareholders, members, partners, employees and
agents (and any other persons with a functionally equivalent role of a person
holding such titles notwithstanding a lack of such title or any other title),
each person who controls the Investor, and the directors, officers,
shareholders, agents, members, partners or employees (and any other persons with
a functionally equivalent role of a person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement, the
Note, or any other Transaction Document or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of such
Purchaser Party, with respect to any of the transactions contemplated by herein
(unless such action is based upon a breach of such Purchaser Party’s
representations, warranties or covenants under this Agreement or any agreements
or understandings such Purchaser Party may have with any such stockholder or any
violations by such Purchaser Party of state or federal securities laws or any
conduct by such Purchaser Party which constitutes fraud, gross negligence,
willful misconduct or malfeasance).

 

The representations and warranties of the Parties contained in this Agreement or
in any certificates or other writing delivered pursuant to this Agreement or in
connection herewith will survive the Closing for 36 months except for in the
event of fraud, all except for claims for any Damages resulting from fraud.

 

Notwithstanding anything to the contrary under this Agreement or applicable law,
(i) the Purchaser Party shall not be entitled to any indemnification pursuant to
Section 4 (other than claims for any Damages resulting from fraud) until the
aggregate amount of all such Damages that would otherwise be indemnifiable
equals or exceeds $50,000 (the “Basket”), at which time the Purchaser Party
shall be entitled to indemnification for the full amount of all Damages
(including all Damages incurred prior to exceeding the Basket), and (ii)
Borrowers aggregate liability in connection with breach of representations and
warranties hereunder pursuant to Section 4 shall not exceed the amounts actually
paid to Borrower under the Note; other than claims for any Damages resulting
from fraud. Notwithstanding anything herein or in any applicable law to the
contrary, Borrowers shall not be liable under this Agreement or in connection
thereto for any Damages relating to indirect, consequential or punitive damages,
including lost profit, loss of a business opportunity or loss of goodwill.

 

If any action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, such Purchaser Party shall
promptly notify the Borrowers in writing, and the Borrowers shall have the right
to assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Purchaser Party. Any Purchaser Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Purchaser Party except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Borrowers have
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of counsel,
a material conflict on any material issue between the position of a Borrower and
the position of such Purchaser Party, in which case the Borrowers shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel. The Borrowers will not be liable to any Purchaser Party under
this Agreement (y) for any settlement by a Purchaser Party effected without a
Borrower’s prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or any other Transaction Document. The indemnification
required by this Section 4 shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as and when bills are
received or are incurred. The indemnity agreements contained herein shall the
sole and exclusive remedies or cause of action or similar right of any Purchaser
Party against a Borrower.

 



8

 

 

5.          COVENANTS OF THE BORROWERS.

 

(a)         Compliance with Laws. The Borrowers shall comply with all applicable
laws, statutes, rules, regulations, orders, executive orders, directives,
policies, guidelines and codes having the force of law, whether local, national,
or international, as amended from time to time, including without limitation (i)
all applicable laws that relate to money laundering, terrorist financing,
financial record keeping and reporting, (ii) all applicable laws that relate to
anti-bribery, anti-corruption, books and records and internal controls,
including the United States Foreign Corrupt Practices Act of 1977, and (iii) any
Sanctions laws, and will not take any action which will cause the Investor to be
in violation of any such laws.

 

(b)         Use of Proceeds. The Borrowers shall use the proceeds from the
issuance of the Notes hereunder for working capital and other general corporate
purposes. Neither the Borrowers nor any subsidiary will, directly or indirectly,
use the proceeds of the transactions contemplated herein, or lend, contribute,
facilitate or otherwise make available such proceeds to any Person (i) to fund,
either directly or indirectly, any activities or business of or with any Person
that is identified on the list of Specially Designated Nationals and Blocker
Persons maintained by OFAC, or in any country or territory, that, at the time of
such funding, is, or whose government is, the subject of Sanctions or Sanctions
Programs, or (ii) in any other manner that will result in a violation of
Sanctions.

  

6.          GOVERNING LAW. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of New York without regard to the
principles of conflict of laws. Each of the parties consents to the jurisdiction
of the state courts of the State of New York and the U.S. District Court for the
District of New York sitting in Manhattan, for the adjudication of any civil
action asserted pursuant to this paragraph.

  



9

 

 

7.          NOTICES. Any notices, consents, waivers or other communications
required or permitted to be given under the terms hereof must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

 

If to the Borrowers, to: Micronet Enertec Technologies, Inc.   28 West Grand
Avenue, Suite 3   Montvale, NJ 07645   Attention: David Lucatz   Email:
David@micronet-enertec.com

 

With a copy to:

 

Zysman, Aharoni, Gayer and Sullivan & Worcester LLP

 

1633 Broadway

New York, NY 10019

Attention: Oded Har-Even, Esq.

Telephone: (212) 660-5002

Email: ohareven@zag-sw.com

 

If to the Investor: YA II PN, Ltd.   1012 Springfield Avenue   Mountainside, NJ
07092   Attention:Mark Angelo   Telephone:(201) 985-8300     With a copy to:
David Gonzalez, Esq.   1012 Springfield Avenue   Mountainside, NJ 07092  
Telephone:(201) 985-8300   Email: dgonzalez@yorkvilleadvisors.com

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three Business Days prior to the effectiveness of such change.
Written confirmation of receipt (i) given by the recipient of such notice,
consent, waiver or other communication, (ii) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (iii)
provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from a
nationally recognized overnight delivery service in accordance with clause (i),
(ii) or (iii) above, respectively.

 

8.           MISCELLANEOUS.

 

(a)         Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.

 

(b)         This Agreement shall be binding upon and inure to the benefit of the
parties and their successors and permitted assigns. The Borrowers may not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the Investor (other than by merger). The Investor may assign any or
all of its rights under this Agreement to any person to whom the Investor
assigns or transfers any Notes, or a portion thereof, provided that such
transferee agrees in writing to be bound, with respect to the Notes, by the
provisions of the this Agreement that apply to the Investor.

 



10

 

 

(c)         Usury. To the extent it may lawfully do so, each Borrower hereby
agrees not to insist upon or plead or in any manner whatsoever claim, and will
resist any and all efforts to be compelled to take the benefit or advantage of,
usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or proceeding that may be brought by the
Investor in order to enforce any right or remedy under any Transaction Document.
Notwithstanding any provision to the contrary contained in any Transaction
Document, it is expressly agreed and provided that the total liability of the
Borrowers under the Transaction Documents for payments in the nature of interest
shall not exceed the maximum lawful rate authorized under applicable law (the
“Maximum Rate”), and, without limiting the foregoing, in no event shall any rate
of interest or default interest, or both of them, when aggregated with any other
sums in the nature of interest that the Borrowers may be obligated to pay under
the Transaction Documents exceed such Maximum Rate. It is agreed that if the
maximum contract rate of interest allowed by law and applicable to the
Transaction Documents is increased or decreased by statute or any official
governmental action subsequent to the date hereof, the new maximum contract rate
of interest allowed by law will be the Maximum Rate applicable to the
Transaction Documents from the effective date thereof forward, unless such
application is precluded by applicable law. If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Borrowers to
the Investor with respect to indebtedness evidenced by the Transaction
Documents, such excess shall be applied by the Investor to the unpaid principal
balance of any such indebtedness or be refunded to the Company, the manner of
handling such excess to be at the Investor’s election.

 

(d)         Entire Agreement; Amendments. This Agreement supersedes all other
prior oral or written agreements between the Investor and the Borrowers with
respect to the matters discussed herein, and this Agreement, and the instruments
referenced herein, contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Borrowers nor the Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement may be waived or amended other than by an
instrument in writing signed by the party to be charged with enforcement.

 

9.          CO-BORROWERS.

 

(a)         Borrowers are jointly and severally liable for all debt, principal,
interest, and other amounts owed to the Investor by Borrowers pursuant to this
Agreement, the Transaction Documents, or any other agreement, whether absolute
or contingent, due or to become due, now existing or hereafter arising (the
“Obligations”) and the Investor may proceed against one Borrower to enforce the
Obligations without waiving its right to proceed against the other Borrower.
This Agreement and the Notes are a primary and original obligation of each
Borrower and shall remain in effect notwithstanding future changes in
conditions, including any change of law or any invalidity or irregularity in the
creation or acquisition of any Obligations or in the execution or delivery of
any agreement between the Investor and any Borrower. Each Borrower shall be
liable for existing and future Obligations as fully as if all of the funds
advanced by the Investor hereunder were advanced to such Borrower. The Investor
may rely on any certificate or representation made by any Borrower as made on
behalf of, and binding on, all Borrowers. Each Borrower appoints each other
Borrower as its agent with all necessary power and authority to give and receive
notices, certificates or demands for and on behalf of all Borrowers, to act as
disbursing agent for receipt of any funds advanced by the Investor hereunder on
behalf of each Borrower. This authorization cannot be revoked, and the Investor
need not inquire as to one Borrower’s authority to act for or on behalf of
another Borrower.

 

(b)         Notwithstanding any other provision of this Agreement or any other
Transition Documents, each Borrower irrevocably waives, until all obligations
are paid in full, all rights that it may have at law or in equity (including,
without limitation, any law subrogating a Borrower to the rights of Investor
under the Transaction Documents) to seek contribution, indemnification, or any
other form of reimbursement from any other Borrower, or any other person now or
hereafter primarily or secondarily liable for any of the Obligations, for any
payment made by a Borrower with respect to the Obligations in connection with
the Transaction Documents or otherwise and all rights that it might have to
benefit from, or to participate in, any security for the Obligations as a result
of any payment made by a Borrower with respect to the Obligations in connection
with the Transaction Documents or otherwise. Any agreement providing for
indemnification, reimbursement or any other arrangement prohibited under this
Section shall be null and void. If any payment is made to a Borrower in
contravention of this Section, such Borrower shall hold such payment in trust
for the Investor and such payment shall be promptly delivered to the Investor
for application to the Obligations, whether matured or unmatured.

 

[signature page follows]

 

11

 

 

IN WITNESS WHEREOF, each of the Investor and the Company have caused their
respective signature page to this Note Purchase Agreement to be duly executed as
of the date first written above.

 

  BORROWERS:       MICRONET ENERTEC TECHNOLOGIES, INC.           By: /s/ David
Lucatz   Name: David Lucatz   Title: Chairman President and CEO          
ENERTEC ELECTRONICS LTD           By: /s/ Tali Dinar   Name: Tali Dinar   Title:
CFO of Enertec Electronics Ltd.           INVESTOR:           YA II PN, LTD.    
  By:

Yorkville Advisors Global LP



  Its: Investment Manager             By: Yorkville Advisors Global LLC     Its:
General Partner           By: /s/ David Gonzales   Name:

David Gonzales 

  Title: Managing Member and General Council

 

12

 

 

Exhibit A

Form of Note

 

THIS NOTE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE. THIS NOTE HAS BEEN SOLD IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

MICRONET ENERTEC TECHNOLOGIES, INC

ENERTEC ELECTRONICS LTD

 

Secured Promissory Note

 

No. MICT-2 Original Principal Amount:   $500,000    

 

FOR VALUE RECEIVED, MICRONET ENERTEC TECHNOLOGIES, INC., a corporation organized
and existing under the laws of the State of Nevada (the “Company” or a
“Borrower”), and ENERTEC ELECTRONICS LTD, a corporation organized and existing
under the laws of the State of Israel (“Enertec” or a “Borrower” and
collectively with the Company, the “Borrowers”), hereby promise to pay to the
order of YA II PN, Ltd. or its registered assigns (the “Holder”) (i) the
outstanding portion of the amount set out above as the Original Principal Amount
(as reduced pursuant to the terms hereof pursuant to scheduled payment,
redemption, conversion, or otherwise, the “Principal”) when due, whether upon
the Maturity Date (as defined below), acceleration, redemption or otherwise (in
each case in accordance with the terms hereof) and (ii) to pay interest
(“Interest”) on any outstanding Principal at the applicable Interest Rate (as
defined below) from the date defined in Section 17 hereof as the Issuance Date
(the “Issuance Date”) until the same is paid, whether upon the Maturity Date or
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) pursuant to the terms of this Promissory Note (the “Note”).

 

This Note is being issued pursuant to that certain Note Purchase Agreement dated
as of October 28, 2016 (the “Note Purchase Agreement“) among the Holder and the
Borrowers. Certain capitalized terms used herein but otherwise not defined
herein are defined in Section 17 or in the Note Purchase Agreement.

 

(1)          GENERAL TERMS

 

(a)       Maturity Date. All amounts owed under this Note shall be due and
payable on November 20, 2017 (the “Maturity Date”). On the Maturity Date, the
Borrowers shall pay to the Holder an amount in cash representing all then
outstanding Principal and accrued and unpaid Interest.

 



Ex-A-1

 

 

(b)       Interest. Interest shall accrue on the outstanding Principal balance
hereof at a rate equal to 7% per annum (“Interest Rate”). Interest shall be
calculated on the basis of a 365-day year and the actual number of days elapsed,
to the extent permitted by applicable law.

 

(c)       Payments of Principal and Interest. On each of (i) March 20, 2017,
(ii) June 20, 2017, (iii) September 20, 2017, and (iv) November 20, 2017 (each
such date, a “Payment Due Date”), the Borrowers shall make a payment to the
Holder in the amount of $125,000 of Principal plus all accrued and unpaid
Interest outstanding under this Note as of such payment date by wire transfer of
immediately available funds to the account listed on Schedule I hereto (or to
any other account specified by the Holder to the Borrowers in writing) to be
received on or before such Payment Due Date.

 

(2)         NO PREPAYMENT PENALTY. The Borrowers may prepay all or any part of
the balance outstanding hereunder at any time without penalty.

 

(3)         REPRESENTATIONS AND WARRANTIES. The Borrowers hereby represents and
warrants to the Investor that the following are true and correct as of the date
hereof:

 

(a)       (i) The Borrowers have the requisite corporate power and authority to
enter into and perform its obligations under this Note and any related
agreements, in accordance with the terms hereof and thereof, (ii) the execution
and delivery of this Note and any related agreements by the Borrowers and the
consummation by it of the transactions contemplated hereby and thereby, have
been duly authorized by the each Borrower’s Board of Directors and no further
consent or authorization is required by any Borrower, Board of Directors, or
stockholders, (iii) this Note and any related agreements have been duly executed
and delivered by the Borrowers, (iv) this Note and any related agreements,
constitute the valid and binding obligations of the Borrowers enforceable
against each Borrower in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.

 

(b)       The execution, delivery and performance by the Borrowers of its
obligations under this Note will not (i) result in a violation of any Borrower’s
incorporation documents or any certificate of designation of any outstanding
series of preferred stock or (ii) conflict with or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Borrower or
any of its subsidiaries is a party, or result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of the Principal Market on
which the Common Stock is quoted) applicable to the Borrower or any of its
subsidiaries or by which any material property or asset of the Borrower is bound
or affected and which would cause a Material Adverse Effect.

 



Ex-A-2

 

 

(4)         EVENTS OF DEFAULT.

 

(a)       An “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body) shall have occurred and be continuing:

 

(i)       the Borrowers’ failure to pay to the Holder any amount of Principal,
Interest or other amounts when and as due and payable under this Note and such
failure was not cure within 5 days following the Holder’s written notice to such
effect;

 

(ii)       any Borrower or any subsidiary of any Borrower shall commence, or
there shall be commenced against any Borrower or any subsidiary of any Borrower
under any applicable bankruptcy or insolvency laws as now or hereafter in effect
or any successor thereto, or any Borrower or any subsidiary of any Borrower
commences, or there shall be commenced against any Borrower or any subsidiary of
any Borrower, any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction whether now or hereafter in effect relating to
any Borrower or any subsidiary of any Borrower, in each case which remains
un-dismissed for a period of 61 days; or any Borrower or any subsidiary of any
Borrower is adjudicated insolvent or bankrupt pursuant to a final,
non-appealable order; or any order of relief or other order approving any such
case or proceeding is entered; or any Borrower or any subsidiary of any Borrower
suffers any appointment of any custodian, private or court appointed receiver or
the like for it or any substantial part of its property which continues
un-discharged or un-stayed for a period of 61 days; or any Borrower or any
subsidiary of any Borrower makes a general assignment for the benefit of
creditors; or any Borrower or any subsidiary of any Borrower shall admit in
writing that it is unable to pay its debts generally as they become due; or any
Borrower or any subsidiary of any Borrower shall call a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or any corporate or other action is taken by any Borrower or any
subsidiary of any Borrower for the purpose of effecting any of the foregoing;

 

(iii)       the common stock of the Company shall cease to be authorized for
quotation or trading on the Nasdaq Capital Market, or trading in the common
stock of the Company has been suspended for any reason, for a period of more
than ten Trading Days, or the ordinary shares of Micronet Ltd. shall cease to be
authorized for trading on the Tel-Aviv Stock Exchange, or trading in the
ordinary shares of Micronet Ltd. has been suspended for any reason, for a period
of more than ten Trading Days and in any such case the failure was not cured
within 20 days.

 

(iv)       the Company is a party to any agreement memorializing (1) the
consummation of any transaction or event (whether by means of a share exchange
or tender offer applicable to the Common Stock, a liquidation, consolidation,
recapitalization, reclassification, combination or merger of the Company or a
sale, lease or other transfer of all or substantially all of the consolidated
assets of the Company) or a series of related transactions or events pursuant to
which all of the outstanding shares of Common Stock are exchanged for, converted
into or constitute solely the right to receive, cash, securities or other
property, (2) a consolidation or merger in which the Company is not the
surviving corporation, or (3) a sale, assignment, transfer, conveyance or other
disposal of all or substantially all of the properties or assets of the Company
to another person or entity (each of (1), (2) and (3) a “Change in Control”)
unless in connection with such Change in Control, all Principal and accrued and
unpaid Interest due under this Note will be paid in full or the Holder consents
to such Change in Control;

 



Ex-A-3

 

 

(v)       a material event of default or material breach by any Borrower under
the Note Purchase Agreement, any other Transaction Documents, or any other
material obligation, instrument, debenture, note or agreement for borrowed money
occurring after the Issuance Date of this Note and continuing beyond any
applicable notice and/or grace period.

 

(5)         REMEDIES UPON DEFAULT.

 

(a)       During the time that any portion of this Note is outstanding, if (i)
any Event of Default has occurred, the Holder, by notice in writing to any
Borrower, may at any time and from time to time declare the full unpaid
Principal of this Note or any portion thereof, together with Interest accrued
thereon to be due and payable immediately (the “Accelerated Amount”) or (ii) any
Event of Default specified in Section 4(a)(ii) has occurred, the unpaid
Principal of the Note and the Interest accrued thereon shall be immediately and
automatically due and payable without necessity of further action.

 

(6)         REISSUANCE OF THIS NOTE. Upon receipt by any Borrower of evidence
reasonably satisfactory to such Borrower of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of an
indemnification undertaking by the Holder to such Borrower in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Borrowers shall execute and deliver to the Holder a new Note representing
the outstanding Principal which Note (i) shall be of like tenor with this Note,
(ii) shall represent, as indicated on the face of such new Note, the Principal
remaining outstanding (iii) shall have an issuance date, as indicated on the
face of such new Note, which is the same as the Issuance Date of this Note, (iv)
shall have the same rights and conditions as this Note, and (v) shall represent
accrued and unpaid Interest from the Issuance Date.

 

(7)         NOTICES. Any notices, consents, waivers or other communications
required or permitted to be given under the terms hereof must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

 

If to the Borrowers, to: Micronet Enertec Technologies, Inc.   28 West Grand
Avenue, Suite 3   Montvale, NJ 07645   Attention:  David Lucatz   Email:
David@micronet-enertec.com     With a copy to:

 

Zysman, Aharoni, Gayer and Sullivan & Worcester LLP

 

1633 Broadway

New York, NY 10019

Attention: Oded Har-Even, Esq.

Telephone: (212) 660-5002

Email: ohareven@zag-sw.com

 



Ex-A-4

 

 

If to the Holder: YA II PN, Ltd.   1012 Springfield Avenue   Mountainside,
NJ  07092   Attention:     Mark Angelo   Telephone:   (201) 985-830     With a
copy to: David Gonzalez, Esq.   1012 Springfield Avenue   Mountainside,
NJ  07092   Telephone:    (201) 985-8300  
Email:  dgonzalez@yorkvilleadvisors.com

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three Business Days prior to the effectiveness of such change.
Written confirmation of receipt (i) given by the recipient of such notice,
consent, waiver or other communication, (ii) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (iii)
provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from a
nationally recognized overnight delivery service in accordance with clause (i),
(ii) or (iii) above, respectively.

 

(8)         No provision of this Note shall alter or impair the obligations of
the Borrowers, which are absolute and unconditional, to pay the Principal of or
Interest (if any) on, this Note at the time, place, and rate, and in the
currency, herein prescribed. This Note is a direct obligation of each Borrower.
As long as this Note is outstanding, the Borrowers shall not and shall cause its
subsidiaries not to, without the consent of the Holder, (i) amend its articles
of incorporation, bylaws or other charter documents so as to adversely affect
any rights of the Holder under this Note; or (ii) enter into any agreement with
respect to any of the foregoing.

 

(9)         This Note shall be governed by and interpreted in accordance with
the laws of the State of New York, without regard to the principles of conflict
of laws. Each of the parties consents to the jurisdiction of the state courts of
the State of New York and the U.S. District Court for the District of New York
sitting in Manhattan, in connection with any dispute arising under this Note and
hereby waives, to the maximum extent permitted by law, any objection, including
any objection based on forum non conveniens to the bringing of any such
proceeding in such jurisdictions.

 



Ex-A-5

 

 

(10)         If an Event of Default has occurred, then the Borrowers shall
reimburse the Holder promptly for all reasonable out-of-pocket fees, costs and
expenses, including, without limitation, reasonable attorneys’ fees and expenses
incurred by the Holder in any action in connection with this Note, including,
without limitation, those incurred: (i) during any workout, attempted workout,
and/or in connection with the rendering of legal advice as to the Holder’s
rights, remedies and obligations, (ii) collecting any sums which become due to
the Holder in accordance with the terms of this Note, (iii) defending or
prosecuting any proceeding or any counterclaim to any proceeding or appeal; or
(iv) the protection, preservation or enforcement of any rights or remedies of
the Holder.

 

(11)         Any waiver by the Holder of a breach of any provision of this Note
shall not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Note. The failure of
the Holder to insist upon strict adherence to any term of this Note on one or
more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Note. Any waiver must be in writing.

 

(12)         If any provision of this Note is invalid, illegal or unenforceable,
the balance of this Note shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances. If it shall be found that any
Interest or other amount deemed Interest due hereunder shall violate applicable
laws governing usury, the applicable rate of Interest due hereunder shall
automatically be lowered to equal the maximum permitted rate of interest. The
Borrowers covenant (to the extent that it may lawfully do so) that each Borrower
shall not at any time insist upon, plead, or in any manner whatsoever claim or
take the benefit or advantage of, any stay, extension or usury law or other law
which would prohibit or forgive the Borrowers from paying all or any portion of
the Principal of or Interest on this Note as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this Note, and the Borrowers (to the extent they
may lawfully do so) hereby expressly waive all benefits or advantage of any such
law, and covenants that it will not, by resort to any such law, hinder, delay or
impede the execution of any power herein granted to the Holder, but will suffer
and permit the execution of every such as though no such law had been enacted.

 

(13)         Whenever any payment or other obligation hereunder shall be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day.

 

(14)         Assignment of this Note by the Borrowers shall be prohibited
without the prior written consent of the Holder. Holder shall be entitled to
assign this Note in whole or in part to any person or entity without the consent
of the Borrowers.

 

(15)         THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES’
ACCEPTANCE OF THE NOTE PURCHASE AGREEMENT AND THIS NOTE.

 



Ex-A-6

 

 

(16)         CERTAIN DEFINITIONS For purposes of this Note, the following terms
shall have the following meanings:

 

(a)        “Business Day” means any day except Saturday, Sunday and any day
which shall be a federal legal holiday in the United States or a day on which
banking institutions in the United States are authorized or required by law or
other government action to close.

 

(b)       “Issuance Date” means the date this Note is executed and delivered by
the Borrowers to the Holder.

 

(c)       “Trading Day” means a day on which the principal Trading Market is
open for trading.

 

(d)       “Trading Market” means any of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange, OTCBB, or the OTC Markets (or
any successors to any of the foregoing).

 

(e)       “Transaction Documents” shall have the meaning set forth in the Note
Purchase Agreement.

 

[Signature Page Follows]

 



Ex-A-7

 

 

IN WITNESS WHEREOF, each Borrower has caused this Note to be duly executed by a
duly authorized officer as of October 28, 2016.

 

  BORROWERS:       MICRONET ENERTEC TECHNOLOGIES, INC.         By: /s/ David
Lucatz   Name: David Lucatz   Title: Chairman President and CEO         ENERTEC
ELECTRONICS LTD         By: /s/ Tali Dinar   Name: Tali Dinar   Title: CFO of
Enertec Electronics Ltd.



 



Ex-A-8

 

 

Schedule II

(Holder Account Information)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ex-A-9

 

 

Exhibit B

Form of Warrant

 

 